COLE CREDIT PROPERTY TRUST III, INC. SUPPLEMENT NO. 3 DATED NOVEMBER 1, 2010 TO THE PROSPECTUS DATED SEPTEMBER 22, 2010 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property Trust III, Inc. dated September 22, 2010, Supplement No. 1 dated October 1, 2010 and Supplement No. 2 dated October 18, 2010. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property Trust III, Inc.; recent real property investments; potential real property investments; and prior probable property investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September 22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering.Of the 275,000,000 shares registered pursuant to our follow-on offering, we are offering up to 250,000,000 shares in our primary offering and up to 25,000,000 shares pursuant to our distribution reinvestment plan. As of October 29, 2010, we had accepted investors’ subscriptions for, and issued, 10,191,540 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $101.4 million. As of October 29, 2010, we had 264,808,460 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $2.3 billion in gross offering proceeds as of October 29, 2010. If all of the shares we are offering pursuant to the follow-on offering have not been sold by September 22, 2012, we may extend the offering as permitted under applicable law.In no event will we extend this offering beyond 180 days after the third anniversary of the effective date, and we may terminate this offering at any time.The follow-on offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year.Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually.We reserve the right to terminate the offering at any time prior to the stated termination date. Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary — Description of Real Estate Investments” beginning on page 9 of the prospectus: Description of Real Estate Investments Wholly-owned properties As of November 1, 2010, our investment portfolio consisted of 359 wholly-owned properties located in 39 states, comprising approximately 12.2 million gross rentable square feet of commercial space and approximately 11.1 million square feet of land subject to ground leases.Properties acquired between October 1, 2010 and October 29, 2010 are listed below. Property Description Type Tenant Rentable Square Feet Purchase Price Tractor Supply – Augusta, ME Specialty Retail Tractor Supply Company $ Shoppes at Port Arthur – Port Arthur, TX Shopping Center Various CVS – Lynchburg, VA Drugstore Revco Discount Drug Centers, Inc. CVS –Gulf Breeze, FL Drugstore CVS 4155 FL, LLC — Applebee’s Portfolio – Various (2) Restaurant CompUSA – Arlington, TX Consumer Electronics CompUSA Retail, Inc. Big O Tire – Phoenix, AZ Automotive Parts and Services Big O Tires LLC FedEx – Dublin, VA Distribution FedEx Ground Package System, Inc. CVS – Madison Heights, VA Drugstore Revco Discount Drug Centers, Inc. Petco & Portrait Innovations – Lake Charles, LA Specialty Retail Petco Animal Supplies Stores, Inc./ Portrait Innovations, Inc. Albertson’s Portfolio – Various (4) Grocery Albertson’s LLC Giant Eagle – Lancaster, OH Grocery The Tamarkin Company Kohl’s – Salina, KS Department Store Kohl’s Illinois, Inc. $ Excludes square feet subject to any ground leases. The Applebee’s Portfolio, which consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, was purchased under a sale-leaseback agreement. The properties are subject to two master lease agreements with identical terms. Applebee’s Restaurants Kansas LLC, Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants Texas, LLC, Applebee’s Restaurants West LLC and Restaurant Partnership of Central Texas, LP are tenants under the lease agreements. The Albertson’s Portfolio consists of 29 single-tenant commercial properties located in Texas, New Mexico, Louisiana, Colorado and Arizona, which were purchased under a sale-leaseback agreement and are subject to individual lease agreements with identical terms. 2 The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 99 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of November 1, 2010, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 359 properties located in 39 states, consisting of approximately 12.2 million gross rentable square feet of commercial space and approximately 11.1 million square feet of land subject to ground leases.The properties generally were acquired through the use of proceeds from our ongoing public offerings of our common stock and mortgage notes payable. The following table summarizes properties acquired between October 1, 2010 and October 29, 2010 in order of acquisition date: Property Description Date Acquired Year Built Purchase Price Fees Paid to Sponsor (1) Initial Yield (2) Average Yield (3) Physical Occupancy Tractor Supply – Augusta, ME October 12, 2010 $ $ 8.35% 9.31% 100% Shoppes at Port Arthur – Port Arthur, TX October 12, 2010 8.99% 9.15% 100% CVS – Lynchburg, VA October 12, 2010 8.58% 8.88% 100% CVS –Gulf Breeze, FL October 13, 2010 N/A (4) 7.50% 7.50% 100% Applebee’s Portfolio – Various (5) October 13, 2010 Various 9.75% 11.19% 100% CompUSA – Arlington, TX October 18, 2010 9.16% 9.95% 100% Big O Tire – Phoenix, AZ October 20, 2010 8.10% 8.10% 100% FedEx – Dublin, VA October 21, 2010 8.50% 8.50% 100% CVS – Madison Heights, VA October 22, 2010 8.59% 9.02% 100% Petco & Portrait Innovations – Lake Charles, LA October 25, 2010 8.87% 9.30% 100% Albertson’s Portfolio – Various (6) October 26, 2010 Various 7.16% 8.31% 100% Giant Eagle – Lancaster, OH October 29, 2010 7.71% 7.71% 100% Kohl’s – Salina, KS October 29, 2010 7.78% 7.98% 100% $ $ Fees paid to sponsor include payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable.For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page70 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. Subject to a ground lease and therefore year built is not applicable. The Applebee’s Portfolio, which consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, was purchased under a sale-leaseback agreement. The properties are subject to two master lease agreements with identical terms. The Albertson’s Portfolio consists of 29 single-tenant commercial properties located in Texas, New Mexico, Louisiana, Colorado and Arizona, which were purchased under a sale-leaseback agreement and are subject to individual lease agreements with identical terms. 3 The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: Property Number of Tenants Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) Tractor Supply – Augusta, ME 1 Tractor Supply Company 100% 4/5 yr. $ $ 10/12/2010 3/31/2024 Shoppes at Port Arthur – Port 1 Ross Dress for Less, Inc. 31% 4/5 yr. 10/12/2010 1/31/2019 Arthur, TX 1 Best Buy Stores, LP 21% 5/5 yr. 10/12/2010 1/31/2021 1 Petco Southwest, Inc. 16% 3/5 yr. 10/12/2010 4/30/2013 5/1/2013 1/31/2019 CVS – Lynchburg, 1 Revco Discount Drug 100% 4/5 yr. 10/12/2010 7/25/2014 VA Centers, Inc. 7/26/2014 1/31/2020 CVS –Gulf Breeze, FL 1 CVS 4155 FL, LLC — 100% 6/5 yr. 10/13/2010 1/31/2035 Applebee’s Portfolio – Various (6) 1 100% 4/5 yr. 10/13/2010 6/12/2028 CompUSA – 1 CompUSA Retail, Inc. 100% 4/5 yr. 10/18/2010 7/31/2015 Arlington, TX 8/1/2015 7/31/2020 Big O Tire – Phoenix, AZ 1 Big O Tires LLC 100% 3/5 yr. 10/20/2010 6/30/2030 FedEx – Dublin, VA 1 FedEx Ground Package System, Inc. 100% 2/5 yr. 10/21/2010 7/31/2019 CVS – Madison 1 Revco Discount Drug 100% 4/5 yr. 10/22/2010 3/7/2014 Heights, VA Centers, Inc. 3/8/2014 1/31/2020 Petco & Portrait 1 Petco Animal Supplies 85% 2/5 yr. 10/25/2010 3/31/2015 Innovations – Stores, Inc. 4/1/2015 3/31/2021 Lake Charles, LA Portrait Innovations, 1 Inc. 15% 2/5 yr. 10/25/2010 2/29/2020 Albertson’s Portfolio – Various (9) 1 Albertson’s LLC 100% 6/5 yr. 10/26/2010 10/31/2030 Giant Eagle – Lancaster, OH 1 The Tamarkin Company 100% 8/5 yr. 10/29/2010 11/30/2028 1 The Tamarkin Company — 100% 9/5 yr. 10/29/2010 10/31/2023 Kohl’s – Salina, 1 Kohl’s Illinois, Inc. 100% 6/5 yr. 10/29/2010 1/31/2020 KS 2/1/2020 1/31/2030 4 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of their respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. Subject to a ground lease. The Applebee’s Portfolio, which consists of 12 single-tenant commercial properties located in Texas, Michigan, Virginia, Minnesota, Arkansas, Mississippi, Pennsylvania, Tennessee and Illinois, was purchased under a sale-leaseback agreement. The properties are subject to two master lease agreements with identical terms.The annual base rent under the leases increases every year by 2% for three years. Thereafter, the annual base rent under the leases increases on the eighth and thirteenth year by 10%. Applebee’s Restaurants Kansas LLC, Applebee’s Restaurants Mid-Atlantic LLC, Applebee’s Restaurants North LLC, Applebee’s Restaurants Texas, LLC, Applebee’s Restaurants West LLC and Restaurant Partnership of Central Texas, LP are tenants under the lease agreements. The annual base rent under the lease increases every five years by the lesser of the cumulative percentage increase in the Consumer Price Index over the preceding five year period or 12% of the then-current annual base rent. The Albertson’s Portfolio consists of 29 single-tenant commercial properties located in Texas, New Mexico, Louisiana, Colorado and Arizona, which were purchased under a sale-leaseback agreement and are subject to individual lease agreements with identical terms. The annual base rent under the lease agreements increases every five years by 10% of the then-current annual base rent. Tenant Lease Expirations The following table sets forth lease expirations of our wholly-owned properties, as of October 29, 2010, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Year Ending December 31, Number of Leases Expiring Approx. Square Feet Expiring Total Annual Base Rent % of Total Annual Base Rent — — $ — — % 15 % 25 % 18 % 10 % 16 % 12 % 12 % 19 % 24 % 11 % $ % 5 Depreciable Tax Basis For federal income tax purposes, the aggregate depreciable basis in the wholly-owned properties noted above is approximately $263.6 million.When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period using a straight-line method and a mid-month convention and depreciate furnishings and equipment over a twelve-year recovery period.The preliminary depreciable basis in the properties noted above is estimated, as of October 29, 2010, as follows: Wholly-owned Property Depreciable Tax Basis Tractor Supply – Augusta, ME $ Shoppes at Port Arthur – Port Arthur, TX CVS – Lynchburg, VA CVS –Gulf Breeze, FL — Applebee’s Portfolio – Various CompUSA – Arlington, TX Big O Tire – Phoenix, AZ FedEx – Dublin, VA CVS – Madison Heights, VA Petco & Portrait Innovations – Lake Charles, LA Albertson’s Portfolio – Various Giant Eagle – Lancaster, OH Kohl’s – Salina, KS $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 6 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Property Expected Acquisition Date Approximate Purchase Price Approximate Compensation to Sponsor (1) CVS –Auburndale, FL November 2010 $ $ CVS – Lake Wales, FL November 2010 Advance Auto – Bunnell, FL November 2010 Volusia Square – Daytona Beach, FL November 2010 Ulta – Jackson, TN November 2010 $ $ Amounts include fees payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition. 7 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Property Major Tenants (1) Total Square Feet Leased % of Total Rentable Square Feet CVS –Auburndale, FL Holiday CVS, LLC 100% CVS – Lake Wales, FL Holiday CVS, LLC 100% Advance Auto – Bunnell, FL Discount Auto Parts, LLC 100% Volusia Square – Daytona Beach, FL Various 95.9% Ulta – Jackson, TN Ulta Salon, Cosmetics & Fragrance, Inc. 100% Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Excludes square feet subject to any ground leases. The table below provides leasing information for the major tenants at each property: Property Number of Tenants Major Tenants (1) Renewal Options (2) Current Annual Base Rent Base Rent per Square Foot Lease Term (3) CVS –Auburndale, FL 1 Holiday CVS, LLC 5/5 yr. $ $ 6/24/1999 6/23/2024 CVS – Lake Wales, FL 1 Holiday CVS, LLC 5/5 yr. 4/28/1999 4/27/2024 Advance Auto – Bunnell, FL 1 Discount Auto Parts, LLC 3/5 yr. 11/6/2008 11/30/2023 Volusia Square – Daytona Beach, 1 Hobby Lobby Stores, Inc. 3/5 yr. 9/13/2010 9/30/2015 FL 10/1/2015 9/30/2020 1 Gregg Appliances, Inc. 3/5 yr. 3/27/2008 3/31/2013 4/1/2013 3/31/2018 4/1/2018 3/31/2023 1 TJX Companies, Inc. 3/5 yr. 11/14/1999 1/31/2016 Ulta – Jackson, TN 1 Ulta Salon, Cosmetics & 3/5 yr. 10/1/2010 2/29/2016 Fragrance, Inc. 3/1/2016 2/28/2021 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. We expect to purchase the properties with proceeds from our ongoing public offerings of common stock and available debt proceeds.We may use the properties as collateral in future financings. Prior Probable Property Investments A prior supplement to this prospectus described a probable acquisition of a 55,913 square foot single-tenant commercial building leased to Albertson's LLC, located in Roswell, NM as a part of the Albertson’s Portfolio.The property is no longer under consideration for purchase. 8
